DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-4, 6-10, 12-18, and 20 are pending.
	Claims 5, 11, and 19 are canceled by Appellant.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4, 6-10, 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes, et al. [US 20170358041] in view of Bathen, et al. [US 20180176229].
As per claim 1: 	Forbes, et al. teach a sending device, comprising: 
a memory; and [Forbes: 0145]
one or more processors operatively coupled to the memory, wherein the one or more processors are configured to: [Forbes: 0145]
obtain a power system measurement of an operating characteristic of a power system during operation; [Forbes.: 0131; relates to the use of real-time or near real-time data for electric power messaging and settlements, and to advanced energy settlements, messaging, and applications for electric power supply, load, and/or curtailment and data analytics associated with the same. Also includes the use of blockchain technologies to solve problems associated with transparency, digital contracts, distributed ledgers, consensus, security, and compensation for suppliers and consumers of electric power in a market-based system]
load the power system measurement into a smart contract to store the power system measurement; and [Forbes: 0250; block payloads are used to transfer data across multiple distributed EnergyNet platforms. For example, meter read data is visible to the supplier of the power, and to whoever buys the power based on a smart digital contract. This enables customers (market participants) to know exactly what information is used for their transactions. The blockchain implementation of the smart contracts have a security via cryptography including but not limited to hashing, keys, and/or digital signatures] 
send the smart contract to **a predefined address of a receiving device, built into the smart contract during commissioning of the sending device [**as rejected under a secondary reference, discussion below], to cause the smart contract to be inserted onto a distributed ledger [Forbes: 0014] to prevent modification of the power system measurement.  [Forbes: 0261; three types of individuals and entities, i.e., power purchasers, power merchants, and power brokers, will exchange value on the blockchain-based EnergyNet platform by proposing, executing on, and settling energy contracts. All individuals or entities interacting over the blockchain-based EnergyNet platform maintain a public identity and associated private credentials retained in a blockchain wallet. Accrued values are publicly visible to all parities via analysis of immutable settlement events recorded on the blockchain. Thus, preventing modification can be given the broadest reasonable interpretation (BRI) as immutable events recorded on the blockchain, where the events relates to the smart contract and power data.  See also 0262; discusses the power measurement in relations to events as discussed prior.  There are three types of events, i.e., measurement events, contract events, and settlement events, are recorded on the blockchain. During a measurement event, A set of revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand. Measurement events are produced by individuals or entities in combination with a revenue grade measurement device. Measurement data is encrypted on the blockchain and is visible to individuals and entities with a public identity, for example, an owner of physical client devices on the blockchain-based EnergyNet platform, or an owner of a contract event]


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bathens with Forbes to teach receiving from a sending device the smart contract has “a predefined address of the receiving device built into the smart contract during commissioning of the sending device” for the reason to verify the node is trusted and when an update is identified for its address, the client will verify that the update belongs to the same update chain which 
Claim 2:  Forbes, Jr.: 0262; discussing the sending device of claim 1, wherein the one or more processors are configured to encrypt the power system measurement prior to loading the power system measurement into the smart contract.
Claim 3:  Forbes, Jr.: 0250, 0262; discussing the sending device of claim 2, wherein the one or more processors are configured to encrypt the power system measuring using a public key of the receiving device.
Claim 4:  Forbes, Jr.: 0249, 0262; discussing the sending device of claim 2, wherein the one or more processors are configured to automatically place the encrypted measurements onto the distributed ledger upon sending the smart contract to the receiving device due to instructions in the smart contract.
Claim 5:  Canceled
Claim 6:  Forbes, Jr.: 0261; discussing the sending device of claim 1, wherein the distributed ledger comprises a private distributed ledger associated with the power system.
Claim 7:  Forbes, Jr.: 0131; discussing the sending device of claim 1, wherein the one or more processors are configured to receive the power system measurement from a power system device in the power system.
As per claim 8: 	Forbes, Jr. teach a receiving device, comprising: 
a memory; and [Forbes, Jr.: 0145]
one or more processors operatively coupled to the memory, wherein the one or more processors are configured to: [Forbes, Jr.: 0145]
receiving, from a sending device, a smart contract having an encrypted power system measurement during operation [Forbes, Jr.: 0131; relates to the use of real-time or near real-time data for electric power messaging and settlements, and to advanced energy settlements, messaging, and applications for electric power supply, load, and/or curtailment and data analytics associated with the same. Also includes the use of blockchain technologies to solve problems associated with transparency, digital contracts, distributed ledgers, consensus, security, and compensation for suppliers and consumers of electric power in a market-based system], where the smart contract has **a predefined address of the receiving device built into the smart contract during commissioning of the sending device; [**as rejected under a secondary reference, discussion below]
obtaining the encrypted power system measurement from the smart contract; and [Forbes, Jr.: 0250; block payloads are used to transfer data across multiple distributed EnergyNet platforms. For example, meter read data is visible to the supplier of the power, and to whoever buys the power based on a smart digital contract. This enables customers (market participants) to know exactly what information is used for their transactions. The blockchain implementation of the smart contracts have a security via cryptography including but not limited to hashing, keys, and/or digital signatures]
decrypting the power system measurement. [Forbes, Jr.: 0264]
Forbes discloses a power broker creating a request for measurement information using a smart contract where a new service offering is designed or a new distributed generation facility is planned by a power broker. The Power Broker creates the offer via a smart contract, associates NOP token value to the new smart contract, and publishes the smart contract onto the blockchain. The Contract metadata solicits measurement data from specific Power Purchasers based on public identity or a larger group of 
	Bathen, et al. discloses devices will query the blockchain service for the latest software build for their blockchain address that are used to target devices or families of devices. Each builder will obtain the latest codebase via a repository and will build the software and perform regression testing. Upon passing the tests, the code hash is signed and the respective metadata is entered into the blockchain. The metadata entered comprises one or more of the target device/device family address, branch 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bathens with Forbes to teach receiving from a sending device the smart contract has “a predefined address of the receiving device built into the smart contract during commissioning of the sending device” for the reason to verify the node is trusted and when an update is identified for its address, the client will verify that the update belongs to the same update chain which prevents attackers from adding a seemingly valid change without breaking the trust chain.
Claim 9:  Forbes, Jr.: 0261; discussing the receiving device of claim 8, wherein the one or more processors are configured to automatically insert the smart contract onto a 
Claim 10:  Forbes, Jr.: 0270; discussing the receiving device of claim 8, wherein the distributed ledger comprises a publicly available distributed ledger.
Claim 11:  Canceled
Claim 12:  Forbes, Jr.: 0261; discussing the receiving device of claim 8, wherein the smart contract comprises self-executing instructions to ensure immutability of the obtained encrypted power system measurement.
Claim 13:  Forbes, Jr.: 0250, 0264; discussing the receiving device of claim 8, wherein the one or more processors are configured to decrypt the encrypted power system measurement via a private key of the receiving device that is associated with a public key, wherein the public key is used to encrypt the power system measurement.
Claim 14:  Forbes, Jr.: 0145, 0264; discussing the receiving device of claim 10, comprising a display screen, wherein the one or more processors are configured to display the decrypted power system measurement on the display screen.
As per claim 15: 	Forbes, Jr. teach a method, comprising: 
obtaining, via a sending device, a power system measurement of a power system during operation; [Forbes, Jr.: 0131; relates to the use of real-time or near real-time data for electric power messaging and settlements, and to advanced energy settlements, messaging, and applications for electric power supply, load, and/or curtailment and data analytics associated with the same. Also includes the use of blockchain technologies to solve problems associated with transparency, digital contracts, distributed ledgers, consensus, security, and compensation for suppliers and consumers of electric power in a market-based system] 
inserting, via the sending device, the power system measurement onto a smart contract; and [Forbes, Jr.: 0250; block payloads are used to transfer data across multiple distributed EnergyNet platforms. For example, meter read data is visible to the supplier of the power, and to whoever buys the power based on a smart digital contract. This enables customers (market participants) to know exactly what information is used for their transactions. The blockchain implementation of the smart contracts have a security via cryptography including but not limited to hashing, keys, and/or digital signatures]
sending, via the sending device, the smart contract to **a predefined address of a receiving device built into the smart contract during commissioning [**as rejected under a secondary reference, discussion below] to cause the power system measurement to be inserted onto a distributed ledger [Forbes, Jr.: 0014] to prevent mutability of the power system measurement. [Forbes, Jr.: 0261; three types of individuals and entities, i.e., power purchasers, power merchants, and power brokers, will exchange value on the blockchain-based EnergyNet platform by proposing, executing on, and settling energy contracts. All individuals or entities interacting over the blockchain-based EnergyNet platform maintain a public identity and associated private credentials retained in a blockchain wallet. Accrued values are publicly visible to all parities via analysis of immutable settlement events recorded on the blockchain. Thus, preventing modification can be given the broadest reasonable interpretation (BRI) as immutable events recorded on the blockchain, where the events relates to the smart contract and power data.  See also 0262; discusses the power measurement in relations to events as discussed prior.  There are three types of events, i.e., measurement events, contract events, and settlement events, are recorded on the blockchain. During a measurement event, A set of revenue grade power measurements and metadata are recorded over an interval of time including observed power supply and/or power demand. Measurement events are produced by individuals or entities in combination with a revenue grade measurement device. Measurement data is encrypted on the blockchain and is visible to individuals and entities with a public identity, for example, an owner of physical client devices on the blockchain-based EnergyNet platform, or an owner of a contract event]
Forbes discloses a power broker creating a request for measurement information using a smart contract where a new service offering is designed or a new distributed generation facility is planned by a power broker. The Power Broker creates the offer via a smart contract, associates NOP token value to the new smart contract, and publishes the smart contract onto the blockchain. The Contract metadata solicits measurement data from specific Power Purchasers based on public identity or a larger group of purchasers based on a public metadata query [Forbes: 0265]. As such, Forbs obviously suggests obtaining a power system measurement of an operating characteristic of a power system during operation. Forbes further discusses the multiplicity of active grid elements are registered to actively participate within the electric power grid network. The multiplicity of active grid elements are operable to make peer-to-peer transactions based on their participation within the electric power grid by generating and executing a digital contract. The multiplicity of active grid elements are operable to generate messages autonomously and/or automatically within a predetermined time interval. The energy related data of the multiplicity of active grid elements are based on measurement and verification. The energy related data and the settlement related data are validated and recorded on a distributed ledger with a time stamp and a geodetic reference [Forbes: 0270]. As such, Forbs obviously suggests sending the smart contract to a receiving device, built into the smart contract during commissioning of the sending device, to cause the smart contract to be inserted onto a distributed ledger. However, Forbes did not clearly include a predefined address of a receiving device, in terms of the 
	Bathen, et al. discloses devices will query the blockchain service for the latest software build for their blockchain address that are used to target devices or families of devices. Each builder will obtain the latest codebase via a repository and will build the software and perform regression testing. Upon passing the tests, the code hash is signed and the respective metadata is entered into the blockchain. The metadata entered comprises one or more of the target device/device family address, branch name, repository URL, tag, version hash number, as well as the hash of the binary generated. Binaries are treated as assets with respect to the blockchain, and these assets are sent to the addresses of the devices belonging to the binary. Prior to adding the binary metadata to the blockchain, the latest version is identified and proposed for a particular target address. If another builder has already built the software and sent the binary to the address, then the binary is signed, and a signature is sent to that address attesting that the software has been built, and that the same binary hash is present. Otherwise, the metadata is signed by the builder node and added to the blockchain [Bathen: 0026]. As such, the metadata includes the target device/device family address upon passing the tests where the respective metadata is entered into the blockchain and the latest version is identified and proposed for a particular target address obviously suggest sending “a predefined address of a receiving device built into…during commissioning”. Bathens also discusses verifiers perform the same building process as the builders where they use the metadata stored in the blockchain sent by the builders in order to verify that the build/binary belongs to a particular software build in order to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bathens with Forbes to teach sending, via the sending device, the smart contract to “a predefined address of a receiving device built into the smart contract during commissioning” for the reason to 
Claim 16:  Forbes, Jr.: 0014, 0264; discussing the method of claim 15, comprising: encrypting, at the sending device, the power system measurement prior to loading the power system measurement into the smart contract; and decrypting, at the receiving device, the power system measurement in the smart contract.
Claim 17:  Forbes, Jr.: 0250; discussing the method of claim 16, comprising decrypting the power system measurement using a private key mathematically related to the public key.
Claim 18:  Forbes, Jr.: 0250, 0264; discussing the method of claim 15, comprising obtaining, via the sending device, the power system measurement encrypted by a power system device.
Claim 19:  Canceled
Claim 20:  Forbes, Jr.: 0261; discussing the method of claim 15, wherein the distributed ledger is stored at least on a plurality of devices to prevent mutability of the power system measurement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435